

116 SRES 126 IS: Condemning the crackdown by the Government of the People's Republic of China and the Chinese Communist Party in Hong Kong, including the arrests of pro-democracy activists and repeated violations of the obligations of that Government undertaken in the Sino-British Joint Declaration of 1984 and the Hong Kong Basic Law.
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 126IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Rubio (for himself, Mr. Cardin, Mr. Braun, Mr. Boozman, Mr. Hoeven, Mr. Young, Mr. Coons, Mr. Cotton, Mr. Durbin, Mr. Hawley, Mr. Marshall, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Markey, Mr. Risch, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the crackdown by the Government of the People's Republic of China and the Chinese Communist Party in Hong Kong, including the arrests of pro-democracy activists and repeated violations of the obligations of that Government undertaken in the Sino-British Joint Declaration of 1984 and the Hong Kong Basic Law.Whereas, on June 30, 2020, the Government of the People’s Republic of China unilaterally enacted the Law of the People's Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region (in this preamble referred to as the national security law) that banned secession, subversion of state power, and foreign interference, charges that were deliberately vague and expansive allowing the Government of the People’s Republic of China maximum discretion to criminalize political expression of which it disapproves;Whereas the national security law was passed without input from the semi-democratic Legislative Council of Hong Kong, or from the Hong Kong people more generally, and with no other attempt to account for the well-founded concerns of the Hong Kong people regarding the sweeping nature of the legislation and its incompatibility with Hong Kong’s system of justice and legal protections for fundamental rights and freedoms;Whereas the Government of the People's Republic of China, the Chinese Communist Party, and the Government of the Hong Kong Special Administrative Region have applied the draconian national security law arbitrarily to conduct a crackdown of unprecedented scope and intensity, criminalizing peaceful protests, political dissent, and other forms of nonviolent expression by the people of Hong Kong;Whereas the objective of the political crackdown is to persecute individuals who have led peaceful pro-democracy movements in Hong Kong and to nullify the fundamental freedoms and human rights guaranteed to the people of Hong Kong under the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984 (commonly referred to as the Sino-British Joint Declaration of 1984), and the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China, adopted April 4, 1990 (in this preamble referred to as the Hong Kong Basic Law);Whereas, in July 2020, Hong Kong authorities charged 19-year-old activist Tony Chung with inciting secession on account of peaceful political speech that occurred prior to the enactment of the national security law, and, in October 2020, arrested and imprisoned Chung, who remains incarcerated awaiting trial under the national security law;Whereas, in July 2020, Hong Kong authorities announced that elections for the Legislative Council scheduled to be held in September 2020 would be postponed for an entire year under the pretense of public health concerns;Whereas, in August 2020, the Government of the People's Republic of China and the Chinese Communist Party detained 12 Hong Kong activists at sea, 2 of whom were juveniles, attempting to flee Hong Kong for Taiwan, and, after holding those individuals arbitrarily for 4 months and denying them access to lawyers hired by their families, in December 2020, tried them in a secret proceeding in Shenzhen, China, and, in January 2021, sentenced 10 of the 12 individuals to prison;Whereas, in November 2020, the Standing Committee of the National People’s Congress in Beijing, China, the rubber-stamp legislature of the Chinese Communist Party, adopted a decision that unilaterally disqualified Hong Kong legislators who publicize or support independence,seek foreign interference, or engage in other activities that endanger national security, thereby allowing proxies of the Chinese Communist Party in Hong Kong to arbitrarily remove any legislator whose views the Party found objectionable, which they immediately did by removing 4 pro-democracy legislators;Whereas, in December 2020, a Hong Kong court sentenced prominent pro-democracy leaders and activists Joshua Wong, Agnes Chow, and Ivan Lam to prison for their roles in an unauthorized assembly in 2019;Whereas, in December 2020, Hong Kong authorities arrested the founder of Apple Daily and pro-democracy advocate Jimmy Lai on false charges, repeatedly denied him bail, and subsequently charged him with colluding with foreign forces under the national security law;Whereas, in January 2021, Hong Kong authorities arbitrarily arrested 53 pro-democracy politicians and subsequently charged all but 6 of them with subversion under Article 22 of the national security law for simply conducting a public opinion poll in July 2020 regarding candidates for the Legislative Council;Whereas, on February 23, 2021, Hong Kong authorities announced that any candidate for district councilor, the lowest level of officials and the only office that is fully democratic, must be a patriot and take an oath swearing to uphold the Hong Kong Basic Law and pledge allegiance to the Government of the People's Republic of China, and candidates who engage in negative behaviors, such as promoting self-determination, composing a referendum, or seeking to undermine the Hong Kong government’s interest and political structure, will be barred from election for 5 years;Whereas, on February 28, 2021, Hong Kong authorities arrested 47 pro-democracy figures, most of whom are or were elected government officials, with conspiracy to commit subversion under the national security law for organizing and participating in an informal democratic primary for the Legislative Council;Whereas, on February 28, 2021, Secretary of State Antony Blinken stated, We condemn the detention and charges filed against pan-democratic candidates in Hong Kong’s elections and call for their immediate release. Political participation and freedom of expression should not be crimes. The U.S. stands with the people of Hong Kong.; Whereas, on March 11, 2021, the National People’s Congress in Beijing adopted measures designed to fundamentally undo the existing democratic process in Hong Kong; and Whereas the people of Hong Kong have repeatedly shown extraordinary dedication to the cause of democracy and freedom for more than 3 decades, and almost continuously since 2014, protesting peacefully in the broiling heat and pouring rain while often enduring tear gas, water cannons, and worse, and have organized their communities, written petitions, tried to stand for office, and volunteered for various forms of civic engagement, and when the police attacked protesters, other Hong Kongers stepped up to serve as medics, legal advisers, and liaisons to the protestors' families: Now, therefore, be itThat the Senate—(1)condemns the crackdown carried out in Hong Kong by the Government of the People's Republic of China, the Government of the Hong Kong Special Administrative Region, and the Chinese Communist Party under the illegitimate and arbitrary pretext of national security and notes that the crackdown violates the legal obligations of that Government under— (A)the international, legally binding Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984 (in this resolution referred to as the Sino-British Joint Declaration of 1984); and (B)the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China, adopted April 4, 1990 (in this resolution referred to as the Hong Kong Basic Law);(2)expresses solidarity with the people of Hong Kong, including pro-democracy advocates, independent journalists, lawyers, people of faith, and other targeted groups in Hong Kong;(3)calls on the United States Government to use all diplomatic means and economic tools available, including targeted sanctions and measures provided for in the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note) and the Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note), to—(A)impose costs on Chinese Communist Party officials, officials of the Government of the People's Republic of China, and officials of the Government of the Hong Kong Special Administrative Region responsible for— (i)the criminalization of political dissent under the Law of the People's Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region (in this resolution referred to as the national security law); and (ii)the implementation of the national security law;(B)provide refuge and safe harbor to those Hong Kongers at risk for persecution, including by designating such individuals as Priority 2 refugees of special humanitarian concern; (C)demand the immediate and unconditional release of all political prisoners in Hong Kong, including Joshua Wong, Agnes Chow, Jimmy Lai, Martin Lee, Margaret Ng, Lee Cheuk-yan, Leung Kwok-hung, Benny Tai, Tony Chung, the Hong Kong 12, and all others who have been arrested or detained on account of acts of political expression or speech, and press for all charges against those individuals to be dropped; and(D)demand the revocation of the political oaths required of civil servants and candidates for district councilor and the Legislative Council of Hong Kong, the reinstatement of the previously disqualified members of the Legislative Council, and the revision of election laws to ensure consistency with Article 26 of the Hong Kong Basic Law;(4)calls on the United States Government, as it contemplates future bilateral or multilateral agreements with the Government of the People’s Republic of China, to take into full consideration the fact that the Government of the People's Republic of China is failing to honor its clear obligations under the Sino-British Joint Declaration of 1984; and(5)calls on the United States Government to urge the International Olympic Committee to consider relocating the 2022 Winter Olympics from Beijing to another suitable host city located outside of China, on account of the flagrant violations of human rights committed by the Government of the People's Republic of China and the Chinese Communist Party in mainland China, Hong Kong, the Tibet Autonomous Region and other Tibetan areas, the Inner Mongolia Autonomous Region, the Xinjiang Uyghur Autonomous Region, and elsewhere. 